Citation Nr: 0433795	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  95-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound of the right scapula, 
effective from November 1, 1994.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969.

3.  Entitlement to an evaluation in excess of 10 percent for 
muscle injury associated with a shell fragment lodged in T-5 
(formerly described as T-6).  

4.  Entitlement to an evaluation in excess of 20 percent for 
loss of motion of the thoracic spine due to a shell fragment 
lodged in T-5 (formerly described as T-6).  

5.  Entitlement to an effective date prior to June 5, 1995, 
for an additional 10 percent evaluation for fracture of T-5 
with demonstrable deformity of the vertebral body.  




REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  This case 
has a long history including a decision by the Board dated in 
January 1997.  In that decision, the Board found that issues 
of whether clear and unmistakable error existed in a June 3, 
1970, rating decision pertaining to the disability 
evaluations assigned to the veteran's shell fragment wound 
residuals were moot, those decisions having been reconsidered 
by the RO.  In the January 1997 decision, the Board granted 
increased evaluations for service-connected residuals of a 
shell fragment wound to the right scapula, Muscle Group I, 
and for service-connected residuals of a shell fragment wound 
to the lumbodorsal fascia with involvement of the mesial 
superior aspect of the left buttock, and denied an increased 
evaluation for service-connected residuals of a shell 
fragment wound to the right flank, Muscle Group XIV.  
Further, the Board denied compensable evaluations for 
residuals of a right sixth rib fracture and for residuals of 
a right scapula fracture.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  

In a decision dated in October 1998, the Court referenced its 
December 1997 grant of the veteran's motion to withdraw his 
appeal regarding his claims of clear and unmistakable error 
in the June 3, 1970, rating decision and to withdraw his 
appeal for a compensable evaluation for residuals of a right 
sixth rib fracture.  The Court further indicated that because 
the veteran had not addressed before the Court his claim of 
entitlement to a separate scheduler rating for residuals of a 
right scapular fracture, the Court would consider the claim 
abandoned and no longer part of the veteran's appeal, and 
those issues are not now before the Board.  

In its October 1998 decision, the Court vacated the Board's 
January 1997 decision and remanded the case with respect to 
the disability evaluations assigned to service-connected 
residuals of:  a shell fragment wound to the right scapula, 
Muscle Group I; residuals of a shell fragment wound to the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock; and residuals of a shell fragment 
wound of the right flank, Muscle Group XIV.  The Court 
indicated that the rating increases granted by the Board with 
respect to those issues would be preserved.  

In March 1999, the Board remanded the case to the RO for 
additional development.  Thereafter, in a September1999 
rating decision, the RO granted a 40 percent evaluation for 
residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from November 1, 1994, and 
continued a 20 percent evaluation for residuals of a shell 
fragment wound of the lumbodorsal fascia with involvement of 
the mesial superior aspect of the left buttock, Muscle Group 
XVII, effective from January 23, 1969.  The RO also continued 
a 10 percent evaluation for residuals of a shell fragment 
wound of the right flank, Muscle Group XIV, effective from 
January 23, 1969.  In addition, the RO denied entitlement to 
service connection for residuals of a contusion of the lung 
but granted service connection for a shrapnel fragment lodged 
in the spine at T-6.  The RO assigned a 10 percent rating for 
the disability by analogy to injury of Muscle Group XX 
(Diagnostic Code 5320), effective from June 5, 1995.  The RO 
also continued zero percent evaluations for the right sixth 
rib fracture and for residuals of the right scapula fracture.  

The veteran disagreed with the evaluation of the shrapnel 
wound of the right scapula, Muscle Group I, the evaluation of 
the shrapnel wound of the lumbodorsal fascia, Muscle Group 
XVII, and the evaluation of the shrapnel fragment lodged in 
T-6, Muscle Group XX.  In a May 2000 rating decision, the RO 
granted service connection for residuals of a shrapnel 
fragment lodged in T-6 with resultant loss of motion.  The RO 
granted a 10 percent evaluation for this disability under 
Diagnostic Code 5291, effective from June 5, 1995, in 
addition to the 10 percent rating already assigned for the 
shrapnel fragment lodged in T-6 evaluated under Diagnostic 
Code 5320.  In June 2000, in response to supplemental 
statements of the case issued that month, the veteran again 
restricted his arguments to ratings for residuals of the 
shell fragment wound of the right scapula, residuals of the 
shell fragment wound of the lumbodorsal fascia with 
involvement of the mesial superior aspect of the left buttock 
and the shell fragment lodged in T-6.  He maintained with 
respect to the T-6 disability that a separate 10 percent 
evaluation was warranted under Diagnostic Code 5285 for 
demonstrable deformity of a vertebral body under Diagnostic 
Code 5285.  

Thereafter, in a decision dated in October 2000, the Board 
granted an increased evaluation from 30 percent to 40 percent 
for residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from January 23 1969, but denied an 
evaluation in excess of 40 percent effective from November 
1994.  The Board granted a separate 10 percent evaluation for 
a superficial scar of the right scapula, effective from June 
30, 1999.  In addition, the Board denied an evaluation in 
excess of 20 percent for residuals of a shell fragment wound 
of the lumbodorsal fascia with involvement of the mesial 
superior aspect of the left buttock, Muscle Group XVII, 
effective from January 23, 1969.  The Board did grant a 
separate 10 percent evaluation for a superficial scar of the 
left buttock, effective from June 30, 1999.  In the October 
2000 decision, the Board denied an evaluation in excess of 10 
percent for a shell fragment lodged in T-6, an evaluation in 
excess of 10 percent for residuals of a shrapnel fragment 
lodged in T-6 with resultant loss of motion and also denied 
an additional 10 percent evaluation for a shrapnel fragment 
lodged in T-6 with fracture of T-6 and demonstrable deformity 
of the vertebral body.  

The veteran appealed to the Court.  In an order dated in 
March 2001, the Court vacated that part of the Board's 
decision that denied:  (1) an increased evaluation in excess 
of 40 percent for residuals of a shell fragment wound of the 
right scapula, Muscle Group I, effective from November 1, 
1994; (2) an increased evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969; 
(3) an increased evaluation in excess of 10 percent for 
residuals of a shell fragment lodged in T-6, effective from 
June 5, 1995; (4) an increased evaluation in excess of 10 
percent for residuals of a shell fragment lodged in T-6 with 
a resultant loss of motion, effective from June 5, 1995; and 
(5) an additional 10 percent evaluation for a shell fragment 
lodged in T-6 with fracture of T-6 and demonstrable deformity 
of the vertebral body.  The Court dismissed the appeal as to 
the remaining issues.  

In May 2002, pursuant to provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) as then in effect, the Board undertook development of 
the veteran's claims.  Part of that development included 
obtaining VA medical records and a VA examination, which was 
conducted in April 2003.  Based on this evidence, the Board 
determined that the shell fragment, previously stated to be 
lodged in T-6, is lodged in T-5, and the Board reframed the 
issues on appeal accordingly.  In a decision dated in August 
2003, the Board granted an additional 10 percent evaluation 
based on finding the shell fragment fractured T-5 and 
resulted in demonstrable deformity of the vertebral body.  In 
addition, in August 2003, the Board remanded the remaining 
issues then in appellate status to assure compliance with due 
process requirements.  

In a February 2004 rating decision, the RO implemented the 
grant of an additional 10 percent evaluation for fracture of 
T-5 with demonstrable deformity of the vertebral body by 
including the additional 10 percent evaluation with the 
10 percent evaluation for loss of motion of the thoracic 
spine that had been previously assigned under Diagnostic Code 
5291.  The RO designated the combined 20 percent rating under 
Diagnostic Code 5285-5235 with an effective date of June 5, 
1995.  

In November 2004, after the case was transferred from the RO 
to the Board, the veteran's attorney submitted an October 
2004 letter from the veteran's VA primary care physician 
without a waiver of RO review of the evidence.  The evidence 
is relevant to the issues of entitlement to an evaluation in 
excess of 40 percent for residuals of a shell fragment wound 
of the right scapula, effective from November 1, 1994; 
entitlement to and evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969; 
and entitlement to an evaluation in excess of 10 percent for 
muscle injury associated with a shell fragment lodged in T-5 
(formerly described as T-6).  The Board has determined that 
it can allow on appeal the claims for increased ratings for 
muscle injuries in the left buttock area and muscle injury 
associated with the shell fragment lodged in T-5, and will 
proceed with those claims.  See 69 Fed. Reg. 53,807 (2004) 
(to be codified at 38 C.F.R. § 20.1304).  The matter of the 
rating for residuals of the shell fragment wound of the right 
scapula as they affect the right shoulder and arm will be 
remanded for additional development.  

The issues of entitlement to an evaluation in excess of 
40 percent for residuals of a shell fragment wound of the 
right scapula, effective from November 1, 1994, and the issue 
of entitlement to an effective date prior to June 5, 1995, 
for an additional 10 percent for evaluation for fracture of 
T-5 with demonstrable deformity of the vertebral body are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.  

2.  Residuals of a shell fragment wound of the left buttock 
area, effective from January 23, 1969, establish moderate 
injury of Muscle Groups XIII, XV, XVI, XVII, and XVIII, all 
of which are in the same anatomic region of the pelvic girdle 
and thigh.  

3.  The veteran's meralgia paresthetica is a residual of a 
shell fragment wound of the left buttock area, which caused 
left femoral coetaneous nerve damage; the symptoms are 
paresthesia and numbness of the left thigh with only sensory 
involvement.  

4.  The evidence establishes moderately severe injury of 
Muscle Group XX and moderate injury of Muscle Group XXIII 
associated with a shell fragment lodged in T-5 (formerly 
described as T-6).  

5.  The shell fragment lodged in T-5 (formerly described as 
T-6) produces some painful lateral motion of the dorsal 
spine; there is otherwise full range of motion, and 
disability is no more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a 
shell fragment wound of the left buttock area involving 
Muscle Groups XIII, XV, XVI, XVII, and XVIII are met from 
January 23, 1969, to July 2, 1997.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.55, 4.56, 4.72, 4.73, Diagnostic 
Codes 5313, 5315, 5316, 5317, 5318 (1996).  

2.  The criteria for a 50 percent rating for residuals of a 
shell fragment wound of the left buttock area involving 
Muscle Groups XIII, XV, XVI, XVII, and XVIII are met 
effective from July 3, 1997.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.25, 4.55, 4.56, 4.73, Diagnostic Codes 5313, 
5315, 5316, 5317, 5318 (2004).  

3.  The criteria for a separate noncompensable rating for 
meralgia paresthetica of the left thigh have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 124a, 
Diagnostic Code 8529 (2004); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4.  The criteria for a 40 percent rating for injury of Muscle 
Groups XX and XXIII associated with a shell fragment lodged 
in T-5 (formerly described as T-6) have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73, Diagnostic Codes 5320, 5323 (1996); 38 C.F.R. 
§§ 4.25, 4.55, 4.56, 4.73, Diagnostic Codes 5320, 5323 
(2004).  

5.  An evaluation in excess of 20 percent for loss of motion 
of the thoracic spine due to a shell fragment lodged in T-5 
(formerly described as T-6) is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5291 (2001); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  The Board 
issued a decision in this case in October 2000.  The veteran 
appealed to the Court, and in an order dated in March 2001, 
the Court remanded the case for consideration of the VCAA.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in March 1999, the RO 
notified the veteran's attorney that he should provide 
completed VA Forms 21-4142 for each health care provider, 
including any treatment provided by VA, who had treated the 
veteran for residuals of a shell fragment wound of the right 
scapula and residuals of a shell fragment wound to the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock.  The RO explained that the Court 
had remanded the veteran's appeal so that it could collect 
additional evidence needed to make a decision on the appeal.  
In another letter, also dated in March 1999, the RO 
reportedly requested that the veteran's attorney provide 
information and evidence related to the veteran's claim for 
service connection for shrapnel lodged in the spine at the T-
6 level.  

In a letter dated in August 2002, the Board notified the 
veteran that he should complete release authorization forms 
for each non-VA health care provider from which he had 
received treatment for residuals of his shell fragment or 
shrapnel wounds at any time since January 1969.  The Board 
told the veteran that if he chose not to provide the releases 
needed by VA to obtain the records, then he should obtain the 
records himself and send them to VA.  The Board told the 
veteran that it would attempt to obtain any outstanding 
service medical records and would request VA treatment 
records dating from January 1969 forward.  

In addition, in a letter dated in February 2004, the RO 
outlined evidence it had received, told the veteran what kind 
of evidence was needed to substantiate his claims, told him 
what evidence VA would obtain and told him that he should 
identify or provide any other evidence that he thought would 
support his claims.  The RO told the veteran that it would 
attempt to obtain evidence he identified, would tell him if 
that was not possible and that it was ultimately his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal agency.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board recognizes that VA did not fulfill the notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claims.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until long after the veteran initiated his claims.  Upon 
review of the record in its entirety, it is the judgment of 
the Board that during the course of the appeal VA has made 
every reasonable effort to develop the claims and subsequent 
to the enactment of the VCAA has provided the veteran with 
notice that complies with the requirements of the VCAA.  The 
Board finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claims, the veteran has been provided 
with VA examinations, and VA treatment records spanning the 
period from 1969 to 2004 have been made part of the record.  
The veteran has submitted medical evidence and provided 
testimony before hearing officers at the RO.  He and his 
attorney have, in addition, provided written arguments in 
conjunction with the veteran's claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of his claims.  



Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 ( 2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 ( 2004); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

Background

The veteran filed his original claim for compensation 
benefits in November 1969.  At that time, he described his 
injuries as:  shrapnel wounds of the right and left leg, 
back, right hip and right arm that occurred in January 1968; 
shrapnel wounds of the right shoulder, left buttock and head 
that occurred in May 1969 [sic 1968]; and brain concussion as 
a result of an automobile accident in November 1968.  In 
February 1970, the RO received some of the veteran's service 
medical records.  Following a VA examination in March 1970, 
as well as the receipt of other evidence, the RO in April 
1970 granted service connection for residuals of shell 
fragment wounds sustained in service, as well as for a 
laceration scar behind the right ear related to the 
automobile accident in service.  Among the disabilities for 
which service connection was established were residuals of a 
shrapnel wound of the right scapula, Muscle Group I, 
midportion, scar, asymptomatic, for which a noncompensable 
rating was assigned under Diagnostic Code 5301 of the Rating 
Schedule effective from separation from service.  The RO also 
granted service connection for residuals of a shrapnel wound 
of the left buttock, mesial aspect, Muscle Group XVII, 
asymptomatic, scar, for which a noncompensable rating was 
assigned under Diagnostic Code 5317, effective from service 
separation.  As all of the veteran's disabilities were rated 
noncompensably disabling, a 10 percent evaluation was granted 
under the predecessor regulation to 38 C.F.R. § 3.324 because 
it was the opinion of the rating board that the combined 
disabilities would affect the veteran's industrial capacity.  

The record indicates that the veteran appeared with his 
representative before the rating board in June 1970 and 
complained that several of his shell fragment wounds were 
symptomatic.  In a rating decision dated June 3, 1970, 
10 percent evaluations were assigned for several of the 
service-connected disabilities.  The rating board found the 
shrapnel wound to the right scapula to be symptomatic.  The 
left buttock shell fragment wound was also reclassified as a 
shrapnel wound, lumbodorsal fascia, with some involvement of 
the mesial superior aspect of the left buttock.  The RO rated 
that wound as 10 percent disabling under Diagnostic Code 
5399-5317, effective from separation.  The combined service-
connected evaluation was 30 percent, effective from 
separation.  Although the veteran was notified of this 
determination later in June 1970, he did not initiate a 
timely appeal.  

In a rating decision dated in December 1994, the RO evaluated 
the left buttock shell fragment wound under Diagnostic Code 
7804; the wound had previously been rated under Diagnostic 
Code 5399-5317.  It is from the December 1994 rating decision 
that the veteran initiated this appeal.  In a rating decision 
dated in April 1996, the RO continued the 10 percent 
evaluations for the right scapular and left buttock wound 
residuals.  

The service medical records and other evidence before the 
rating board in June 1970 showed that the veteran was wounded 
on two separate occasions during his service in Vietnam.  In 
January 1968, he sustained fragment wounds of the right arm, 
both lower extremities and right flank as a result of enemy 
grenade fragments.  He was wounded again in May 1968, and 
when examined by VA in March 1970, he reported that he had 
incurred shrapnel wounds in the buttocks and right shoulder, 
as well as a bullet crease on top of his head.  The actual 
clinical records showing hospitalization for the wounds 
sustained in May 1968 were not of record when the rating 
board considered this case in 1970.  

The November 1968 separation examination report, which was 
before the rating board in 1970, shows that there was a 1.3 
by 1.1-centimeter metallic density on the posteroanterior 
projection of a chest X-ray.  The metallic density appeared 
adjacent to the proximal end of the sixth rib at about the 
articulation of the sixth rib and the sixth dorsal vertebral 
transverse process.  This was felt to be most consistent with 
a metallic shrapnel fragment or bullet wound.  It appeared to 
be lodged within the 5th or 6th vertebral body, anteriorly.  
There was a fracture of the sixth rib on the right, which had 
healed, and a possible fracture of the seventh rib on the 
right.  There were metallic fragments in the soft tissue of 
the right lateral thoracic wall at approximately the level of 
the 10th rib on the right.  However, clinical examination 
revealed only scars on both legs, the right hip, and the 
back.  In a report of medical history associated with the 
separation examination, the examiner noted that the veteran 
had sustained shrapnel wounds "x 2" without fracture or 
residual pain.  

On a VA general medical examination in March 1970, it was 
reported that the veteran was in good health until January 
1968, when he was wounded by grenade fragments affecting 
mostly his right side.  It was further reported that in May 
1968, he sustained fragment wounds from a grenade involving 
the left buttock and right shoulder.  It was reported that 
after the fragments were removed, he was evacuated to Japan 
and then to Fort Carson, Colorado.  There were no 
complications of the healing of the wounds.  It was reported 
that he had no current complaints and was occupied full time 
at a filling station.  His history by systems was entirely 
normal.  On examination, there was a ragged scar "about 4 by 
3 inches of skin of the right shoulder blade."  There was a 
scar measuring about 3 inches by 1/2 inch located at the 
level of the 12th rib on the right.  There was also a gluteal 
scar measuring about 3 inches by 1/2 inch, which was 
described as quite ragged and was noted to be in the medial 
portion of the "right" [sic left] gluteus muscle.  On the 
upper posterior part of the right thigh was a scar measuring 
about 4 inches in length and varying from 1/2 to 3/4 inches 
in width.  All of the wounds described were found to be well 
healed, completely decolorized, and asymptomatic.  They 
involved no atrophy or loss of function of the underlying 
muscles or loss of function of any of the parts involved.  
Black and white photographs associated with the examination 
report show scars on the right posterior chest, right flank, 
right hip, right arm, and left buttock.  The diagnosis was 
multiple shell fragment wounds as described.  

On special surgical examination by VA in March 1970, the 
physician noted multiple scars, which included a 4-inch by 1 
1/2-inch scar on the right scapular area, a 1/2-inch round 
scar on the right flank and a 2-inch scar on the right flank.  
There was also a 3-inch by 1/2-inch scar on the left buttock, 
a 2 1/2- inch scar on the right posterior iliac crest area, 
and a 3 1/2-inch scar on the right lateral buttock.  No 
sensory defect or loss of strength was associated with these 
scars.  The veteran had full range of motion and strength in 
the upper extremities, back and lower extremities.  He walked 
without a limp and was able to walk on the balls of his feet 
and on his heels.  He could squat fully.  He had normal 
straight leg raising, bilaterally.  His reflexes were normal 
in both the upper and lower extremities.  No sensory loss was 
found. Chest X-rays showed a very smoothly defined, rounded- 
cornered, rectangular, metallic density that, in frontal 
view, superimposed upon the right side of the body of D-5 
below the pedicle.  The radiologist's impression was that the 
soft tissues appeared to be normal but that there was 
apparently an old metallic foreign body as described.  The 
diagnostic impression was multiple scars from shrapnel and 
bullet wounds.  

A VA medical certificate dated in October 1987 shows that the 
veteran presented with complaints of back pain, which had 
started the previous day.  He gave a history of shrapnel in 
his back and recurring back pain after even a mild strain, 
such as this occasion when the pain recurred after just 
descending three flights of stairs.  He said that from the 
outset, the pain had remained localized in his back, and he 
never had any leg pain, numbness or weakness.  On 
examination, there was tenderness over the sacroiliac joint.  
The assessment was sacroiliac strain, bilateral.  

In February 1988, additional service medical records were 
received consisting of the clinical records that showed the 
veteran's hospitalization in June and July 1968 for shrapnel 
wounds received in May of that year.  The records show that 
in May 1968, the veteran sustained multiple fragment wounds 
that penetrated the right scalp, right back and left buttock.  
There was temporary S1 and S2 hypesthesia, which resolved.  
The final assessment was no artery or nerve involvement.  On 
the date of injury, the wounds were debrided.  About 12 days 
later, he underwent delayed primary closure (DPC) of the 
wounds.  The veteran was evacuated to a service hospital in 
the United Sates, where he was admitted in early June with 
healing wounds from injuries sustained in Vietnam.  

X-rays taken at a field hospital about a week following the 
wounds showed a small cortical fracture of the inferior 
surface of the posterior right sixth rib.  There was a lung 
contusion posteriorly beneath this, and there was a metallic, 
cylindrical object within the posterosuperior mediastinum, 
just to the right of midline.  It appeared in the area of the 
takeoff of the brachycephalic vessels.  It was very close to 
the vena cava.  Chest X-rays in June 1968, taken on 
hospitalization in the United States, revealed the presence 
of a metallic object that appeared to lie anterior to the 
fifth thoracic vertebra; the X-rays were otherwise 
unremarkable.  

When examined on admission to the service hospital, it was 
reported that the chest showed a healing delayed primary 
closure skin wound over the right scapula without 
inflammation.  The chest was clear to percussion and 
auscultation.  There was also a 4-inch transverse delayed 
primary closure cicatrix, which was healing well, on the left 
buttock.  The impression was multiple fragment wounds of the 
right scalp, posterior chest and left buttock without nerve 
or artery involvement; fractures of the right scapula and 
sixth rib; and S1 and 2 contusion, resolved.  Two days 
following admission, the veteran was placed on convalescent 
leave.  After completion of his convalescent leave, he was 
discharged to duty in July 1968.  

A VA medical certificate dated in August 1989 shows that the 
veteran presented with complaints of dull steady pain below 
his neck in this right shoulder.  He said the pain was non-
radiating.  He complained of occasional swelling and said 
turning his head increased the pain.  He reported that the 
pain had been present for a month.  He said he experienced 
tight, swollen right shoulder and neck muscles with heavy 
manual work such as preparing a 200-foot driveway.  On 
examination of the shoulder, the right trapezoid muscle was 
somewhat swollen, enlarged and firm.  It was only slightly 
tender to palpation.  The assessment was muscle soreness/ 
hypertrophy.  

VA outpatient records dated in December 1994 show that the 
veteran was seen with complaints of low back pain on the left 
side.  He reported no specific recent injury.  His history 
included shrapnel injuries in 1968.  It was noted that 14 
pieces of shrapnel had been removed, one piece was retained 
at T6, and it was said that the pelvic region was not 
X-rayed.  After examination, the impression was left 
sacroiliitis.  

In June 1995, the veteran submitted a copy of a clinical 
record cover sheet showing that he had been admitted to the 
12th Evacuation Hospital in May 1968 after sustaining 
penetrating wounds of the scalp, back and left buttock 
earlier that day.  His wounds were debrided under general 
anesthesia on day of admission.  It was reported that X-rays 
had been taken, and the veteran was transferred to another 
service hospital for further treatment.  The pertinent 
diagnoses were penetrating wounds of the back and left 
buttock and fractures of the right 6th rib and right scapula 
secondary to the back wound.  A contusion of the upper lobe 
of the right lung was also diagnosed.  

In a statement dated in May 1995, Dr. Pelton, a private 
physician, reported that he had reviewed materials furnished 
by the veteran that included service records pertaining to 
the veteran's injuries sustained in May 1968, radiological 
reports and films from a VA medical center that visualized 
the lumbosacral and thoracic spine and pelvis, and a list of 
muscle groups listed in 38 C.F.R. § 4.73.  Dr. Pelton stated 
that the shrapnel that caused the veteran's right shoulder 
wound fracturing the scapula and 6th rib was now embedded in 
the body of T6.  Dr. Pelton said that this fragment would 
"most definitely" have penetrated the trapezius and levator 
scapulae muscles of Muscle Group I, as well as the 
infraspinatus muscle of Muscle Group IV.  Dr. Pelton stated 
that the extrinsic and intrinsic muscles of the shoulder 
girdle would have been involved.  Dr. Pelton reported that 
the veteran also had an entrance wound from shrapnel in the 
left lumbosacral area with radiographic evidence of shrapnel 
located within the soft tissues in the left inguinal region 
just beneath the level of the inferior ramus.  He reported 
that the course this shrapnel traveled definitely would have 
involved the gluteus minimus muscle of Muscle Group XVII.  
The shrapnel also certainly would have traversed the adductor 
magnus muscles and possibly the adductor brevis muscles of 
Muscle Group XV.  En route from the left lumbosacral area to 
the current position of the shrapnel, the shrapnel certainly 
would have traveled through Muscle Group XVIII as well, 
although he could not specify the muscles of that group 
involved.  Dr. Pelton stated that the veteran, on examination 
in March 1995, exhibited no substantial loss of range of 
motion or acute impairment.  He did, however, complain of 
fatigue, weakness, and pain after moderate use of the 
affected muscles.  

At the June 1995 hearing before a hearing officer at the RO, 
the veteran testified that the muscles in his right shoulder 
had caused him problems.  He said that he complained about 
this at the time of the original rating and had also 
complained since then.  He said the injury prevented him from 
doing a lot of things.  He said that as an example he could 
not throw a ball and play catch.  He testified there was not 
limit on his right shoulder range of motion, but the muscles 
became painful after throwing a few times and he simply did 
not do it.  

In a September 1995 memorandum to the RO hearing officer, a 
VA physician discussed the right posterior shoulder and left 
buttock shrapnel wounds.  The physician noted that he had 
reviewed the service medical records, VA examination findings 
in March 1970, and the statement from Dr. Pelton dated in May 
1995.  The physician stated that as an Army surgeon, he had 
treated many gunshot wounds and shell fragment wounds.  

The VA physician stated that the shrapnel that struck the 
right scapular area entered laterally on an acute angle to 
the trunk, passing beneath the scapula and following the 6th 
rib to the body of 6th thoracic vertebra.  The physician 
reported that the course of a shrapnel fragment or bullet is 
always a bit problematic but that the location and evidence 
suggested that the muscles beneath the scapula were damaged, 
including the subscapular and serratus anticus, Muscle Group 
XXI.  The scapula was also fractured, and the fragment was 
lodged in the body of the 6th thoracic vertebra, 
demonstrating damage to Muscle Group I.  Diagnostic codes 
5301 and "5322" [5321] would be involved in this shell 
fragment wound injury, according to the physician.  

The VA physician reported that the shell fragment injury to 
the left lumbar area, in the region of the second sacral 
segment but somewhat lateral to it, terminated in the left 
inguinal region.  Because of its terminal position, it was 
assumed that the fragment traveled anteriorly and involved 
the iliacus and psoas muscles, Muscle Group "IV" [XVI].  The 
physician stated that although its kinetic energy was less 
than a high-speed bullet, it was considerable.  He said that 
in each case, the energy absorption of the injury did 
considerable damage along the course of the fragment.  

VA outpatient records show that in November 1995 the veteran 
complained of recurrent low back pain.  Examination showed 
tenderness of the left paraspinal muscles.  The assessment 
was recurrent low back pain, must likely secondary to spasm.  
The diagnosis at a VA neurology clinic in December 1995 was 
herniated nucleus pulposus, L5-S1.  The physician recommended 
conservative management.  

VA outpatient records show that in November 1997 the veteran 
reported that he was experiencing increasing back pain in the 
thoracic area and was unable to lie on his back for very 
long.  He said that because of it he could not sleep for more 
than four hours without getting up.  He said the pain felt 
like pushing a knuckle against a bone.  A CT scan showed a 
foreign body in the body of T5.  After a neurosurgery 
consultation, treatment with Motrin and Tylenol continued 
with little relief.  

In March 1998, the veteran was seen at a VA outpatient clinic 
with complaints of having strained his low back while 
shoveling snow.  He said he felt a sharp shooting electrical 
shock-type sensation when arising from a chair.  It was noted 
that a CT study in 1995 had shown focal herniation at L5-S1.  
After examination, the assessment was muscle strain, question 
of disc herniation.  A VA CT study of L3 through S1 was 
performed in March 1998.  The impression was degenerative 
disc disease with vacuum phenomenon at the L5-S1 level; pre-
spondylolisthesis at the L5-S1 level; normal intervertebral 
disc at the L3-4 and L4-5 levels; and no evidence of spinal 
stenosis.  

The report of a VA physiatry consultation shows that in May 
1998 it was noted that the veteran had shrapnel embedded in a 
vertebral body of the thoracic spine but was not aware of it 
until he felt pain about 5 years ago.  The veteran's pain had 
been increasing.  The VA physician noted that a recent 
neurosurgery examination had been unremarkable.  The veteran 
reported his pain as a little bit to the left of midline in 
the intrascapular area and rather constant, made worse by 
lying on his back and some other static activities.  The 
veteran reported the pain interfered with his sleep, but he 
had been helped substantially by amitriptyline.  

The VA physiatrist who examined the veteran in May 1998 said 
that the T6 vertebra was right rotated, and the right facet 
was fixed in extension.  The veteran was tender in the left 
at about T6 with a myofascial response, though not a classic 
trigger point.  The physician stated that he believed that 
the trauma had produced some vertebral body dysfunction 
probably secondary to the original trauma.  He said it had 
just become symptomatic recently with accumulation of wear 
and tear on the old injury.  The physician said there was no 
doubt an injury there and that the veteran might be helped 
with some self-mobilizations and mobilization techniques even 
though it had been 30 years since the injury.  He said that 
he thought that TENS and amitriptyline were probably all that 
he could offer the veteran at this point.  

At a VA examination in June 1999, the veteran complained of 
constant pain in the mid-thoracic spine area.  He rated the 
baseline pain in this area as a three and said it would 
flare-up to a seven when he was active, doing any lifting or 
bending.  He said the spine area tired quickly with lifting 
and bending and felt weak with such activity.  He said he had 
not been laid up because of exacerbations of the pain in the 
spine.  He reported that on a bad day he took as much as 800 
mg of Motrin and 925 mg of Tylenol up to every 4 hours.  

At the June 1999 VA examination, the veteran said he had a 
continuous baseline pain of two in the area of the right 
shoulder blade and scar.  He said that activities that 
involved using the arm, especially with any abduction, caused 
more discomfort.  He reported that he avoided doing any 
overhead activities with the right arm, and he said that even 
writing for 10 or 15 minutes caused the discomfort in the 
shoulder blade area to increase.  With regard to the shrapnel 
wound in the buttocks, he said the buttock area bothered him 
if he sat for an hour or if he stood or walked for one and a 
half or two hours.  He complained of numbness in the left mid 
anterior thigh in a few centimeter patch.  He said that at 
times he would get numbness in the left posterior upper 
thigh.  He said he had not been laid up because of any 
problems with the buttocks injury.  

At the June 1999 VA examination, the veteran said he had not 
missed any work or changed any of his social or recreational 
plans because of any of his injuries.  He said his most 
strenuous activity was mowing the lawn with a non-self-
propelled power mower and that he would keep mowing until the 
lawn was finished.  He said he did not do shoveling and 
raking type activities because of the scapular injury and 
limited lifting and bending because of pain in the spine 
area.  He also said that driving bothered the right posterior 
shoulder and scapular area even if he had the hand positioned 
low on the steering wheel.  

At the June 1999 VA examination, there was mild tenderness on 
percussion of the entire thoracic spine with no localized 
tenderness.  The thoracic paraspinous muscles did not show 
tenderness or spasm.  On active range of motion there was no 
objective evidence of pain, such as wincing, etc.  Also, 
there was no objective evidence of pain on shoulder motion.  
There was no weakness of hip, knee, ankle or toe range of 
motion, and there was no objective evidence of pain on 
motion.  There was an area of numbness in the mid anterior 
left thigh measuring a few centimeters.  

The physician who conducted the June 1999 VA examination 
stated that the muscle groups involved in the shrapnel wound 
of the right scapula that resulted in a shrapnel fragment 
lodged in T6 were:  Teres major, Muscle group II; 
infraspinatus, Muscle Group IV; rhomboid major, Muscle Group 
II; trapezius, Muscle Group I; longissimus throacis, Muscle 
Group XX; the thoracolumbar fascia, Muscle Group XX; splenius 
cervicis, Muscle Group XXIII; spinalis thoracis, Muscle Group 
XX; iliocostalis, Muscle Group XX; semispinalis, Muscle Group 
XX; multifidus, Muscle Group XX; levatroes costarum, Muscle 
Group XX;  and interspinalis, Muscle Group XX.  The physician 
stated that there are many layers to the muscles of the back 
and thoracic spine area and it is not possible to know for 
certain precisely which muscles were involved.  She said the 
muscle groups involved with the injury associated with the 
shrapnel fragment lodged in the thoracic spine were the 
spinal muscles in the list and would represent the maximum 
number of muscles involved with that shrapnel wound.  The 
physician said in the spine area there was constant pain that 
was exacerbated by activity, and she noted that the veteran 
reported that the spine tired easily with lifting and 
bending.  

The physician said there was residual pain in the area of the 
right scapula, especially with use of the arm.  She said 
there was increased pain with shoulder use and fatigability 
with shoulder use such that the veteran did not do repeated 
or heavy activity with the right arm.  

With respect to the shrapnel wound of the left posterior 
buttock, the physician said there was a fragment evident just 
inferior to the inferior pubic ramus.  She said the muscle 
area tired with prolonged use such as standing or walking.  
She said that looking at the X-ray, it appeared that the 
shrapnel fragment traveled caudally first and then 
anteriorly, just inferior to the pelvis.  She said that the 
possible muscles involved in the injury included:  Gluteus 
maximus, Muscle Group XVII; gluteus medius, Muscle Group 
XVII; piriformis, Muscle Group XVIII; obturator internus, 
Muscle Group XVIII; adductor magnus, Muscle Group XV; 
hamstrings (semimembranosus, biceps femoris, semitendinosus), 
Muscle Group XIII; quadratus femoris, Muscle Group XVIII; 
gluteus minimus, Muscle Group XVII; superior and inferior 
gemellus, Muscle Group XVIII; obturator externus, Muscle 
Group XVII; and iliopsoas, Muscle Group XVI.  The physician 
said that it was not possible to say for certain whether all 
the listed muscles were involved in the injury.  

The physician at the June 1999 VA examination said that in 
her opinion the area of numbness in the left anterior thigh 
was most likely secondary to meralgia paraesthetica.  The 
physician also said that the veteran's employability had not 
been affected by any of the wounds.  

VA goniometric measurements in July 1999 showed range of 
motion of the right shoulder including: active and passive 
flexion of the right shoulder to 180 degrees (normal); active 
and passive abduction to 180 degrees (normal); and active and 
passive external rotation to 90 degrees (normal).  The 
veteran had active internal rotation of the right shoulder to 
65 degrees and passive internal rotation to 73 degrees 
(normal is to 90 degrees).  The veteran had essentially 
normal range of motion of the lumbar and cervical spine in 
all planes of excursion on both active and passive testing on 
Goniometric measurement in July 1999.

At an October 1999 VA orthopedic surgery consultation, the 
veteran had questions about his chronic mid-thoracic back 
pain and said he felt more aching in that area all the time.  
The physician recommended a bone scan.  The veteran returned 
later in October 1999 after having had the recommended bone 
scan, which was normal.  The physician noted that the veteran 
had been on all the non-steroidal anti-inflammatory drugs and 
was currently on ibuprofen.  He said those would be stopped 
and the veteran was to start on Celebrex.  The physician 
stated he had no surgery to recommend for the veteran and 
told him to avoid any treatment to the spine in that area.  

At a January 2000 hearing before a hearing officer at the RO, 
the veteran testified that he experienced a continuous dull 
aching pain in his thoracic spine.  He said the pain 
increased with activity such as pushing a lawn mower or 
bending his head forward slightly.  In addition, he said the 
pain in his thoracic spine increased when he pushed 
wheelchairs for other veterans, which was part of his job.  
He also testified that when he was supine, the pain increased 
substantially.  

VA outpatient records show that in May 2001 the veteran was 
seen with complaints of chronic low back pain for the past 
three weeks.  He said the pain radiated into the left thigh 
and he had developed paresthesia and numbness of the outer 
side of the left thigh.  A CT study of the lumbar spine in 
May 2001 showed no evidence of acute disc herniation or left-
sided nerve root impingement.  At a follow-up visit for 
chronic low back pain in March 2002, the physician noted the 
veteran had a shrapnel wound in T6 and disc degeneration in 
L4 and L5.  The veteran said he was taking Tylenol and Motrin 
with fair relief.  After examination, the plan was to 
continue with the same medications.  

In August 2002, the veteran was seen with complaints of 
sudden onset of increased low back pain over the last two or 
three days with numbness of the left lateral thigh down to 
the knee.  He said he was taking Motrin and Tylenol with no 
relief.  After examination, the assessment was back pain with 
radiculopathy, new onset.  Percocet was prescribed as needed 
for pain.  A CT study in August 2002 showed a large fragment 
in the T5 vertebral body.  The CT study also showed a pre-
spondylolisthesis of the L5-S1 level.  There was no evidence 
of degenerative disc disease or focal intervertebral disc 
herniation in the lumbar spine.  In September 2002, physical 
examination showed pain in the mid-thoracic area.  There was 
also low back pain with some left posterior hip pain.  There 
was numbness on the anterolateral left thigh consistent with 
meralgia paraesthetica.  Knee and ankle reflexes were 3+ and 
very active.  Strengths were good, and straight leg raising 
was negative.  It was noted that the veteran had been on 
Celebrex without relief, that he had been on Motrin and 
Tylenol for years and had recently been taking Percocet for 
pain.  

In December 2002, when the veteran was seen with continuing 
back pain, the plan was to continue Percocet and start 
oxycontin.  In January 2003, the veteran reported that his 
pain level was 6 in spite of taking all of the narcotic 
analgesics.  The plan was to schedule a fee basis surgical 
consultation and to continue medications, including narcotic 
analgesics.  In February 2003, the physician increased the 
oxycontin dose and continued the Percocet because the veteran 
was not getting enough pain relief.  

At a VA fee-basis consultation with an orthopedic surgeon in 
March 2003, the veteran complained of pain centered in the 
mid portion of his thoracic spine.  He said that he had had 
this pain ever since he was hit by shrapnel in Vietnam.  He 
said the pain was worse when he was lying flat or when he was 
sitting directly upright.  On examination, there was full 
range of motion of the back.  The veteran was quite tender to 
palpation over the posterior elements at about T5 and T6, 
with both palpation and percussion.  There was good range of 
motion of the shoulders.  The physician reviewed the 
veteran's CT scan as well as plain X-rays.  The impression 
was retained shrapnel or bullet injury in T6 with persistent 
back pain.  The physician recommended a bone scan of the 
thoracic spine.  

VA medical records show that in late March 2003, the veteran 
reported that he continued to have mid-back pain that he 
rated 6 on a scale of 10.  He stated that the medications 
worked, but not for very long, maybe four hours.  It was 
noted that the veteran also suffered a low back injury during 
the war.  The veteran said that his left leg was without 
sensation to heat or cold.  

At a VA examination at the beginning of April 2003, the 
veteran's history was noted to include having been twice 
wounded in Vietnam in 1968.  In January 1968, he suffered 
shrapnel wounds from a hand grenade and was wounded more 
seriously in May 1968 when he was hit from behind by what he 
learned were rounds from an ammunition canister from a U.S. 
tank.  From the second incident he suffered a fractured 
scapula from one round, and the other round entered the 
superior medial portion of the left buttock, traveled 
caudally and lodged anteriorly in the left groin area.  

At the April 2003 examination, the veteran reported that the 
round he took in the left buttock caused him burning 
discomfort and pain in the in the lower medial left buttock 
area with standing for 20 minutes or walking for five to ten 
minutes.  He denied any anterior pain in the groin.  He said 
he noticed buttock pain at times climbing stairs.  He said he 
did not feel pain in the hip joint or the bony pelvis.  He 
rated the pain in the left lower medial buttock area as being 
a 5 or 6 at worst; he said it was sometimes zero.  He said 
the pain was present five to six hours each day and when he 
was on his feet.  He said that over the years he had learned 
to put up with the pain, which had not really changed over 
time.  He reported some numbness in the left lateral thigh 
area from the time of the injury.  He said it was initially 2 
cm in circumference, but the whole left lateral thigh was now 
numb to him.  The examining physician noted that she agreed 
with a VA staff orthopedist who had indicated he felt this 
was meralgia paraesthetica.  

At the April 2003 VA examination, the veteran reported he had 
pain in the scapular area with any activity that involved 
keeping the right arm elevated.  He said he noticed this when 
he had his hand positioned on the top of a steering wheel, 
when he threw or reached overhead, or when he had his arm 
over his head.  The veteran said his main problem, symptom-
wise, was his thoracic spine.  He reported a constant ache at 
the mid-thoracic spine level.  He said the pain was at best a 
5 on a scale of 1 to 10, but that it was a 10 when he was 
lying down.  He said the aching discomfort felt as though 
there was pressure around the bone.  He reported that for his 
thoracic pain he was taking: ibuprofen, 800 mg four times a 
day; oxycodone SA, 20 mg twice a day; and Percocet, two 
tablets, four times a day.  He said the analgesics helped to 
some extent although not as much as previously.  

At the April 2003 examination, the veteran reported that his 
back flared up on a nightly basis after about three hours of 
sleep and could last for two hours and sometimes longer.  He 
also noticed an increase in his pain when bending, such as 
washing dishes or working under the hood of a car.  He said 
he had to miss work because of flare-ups when his pain was 
too severe.  He reported flare-ups five to six times a month 
where he had to cancel plans and stay home.  The veteran 
calculated that in the past year he had missed 15 complete 
days of work plus portions of an additional 100 days of work 
because of flare-ups of his back.  The veteran reported that 
the thoracic pain was also aggravated by standing for 30 
minutes, walking for a few minutes, sitting upright, lifting, 
and by turning motions.  He said that when carrying 
groceries, he had to have an equal load in each arm.  The 
veteran said his most strenuous activity was mowing his lawn, 
which typically took 30 minutes.  He reported that he was 
employed as a veterans' service officer and worked 50 hours a 
week.  He said there was a fair amount of standing and 
walking on his job and that he did a fair amount of driving.  

On examination in April 2003, there was tenderness over the 
mid-thoracic spine on palpation and percussions at the T5/6 
level; the physician described it as a point sort of 
tenderness.  The rest of the thoracic and lumbar spine was 
non-tender on palpation.  There was moderate tenderness to 
palpation of the right thoracic paraspinous muscles in the 
area of the rhomboid muscles and the medial scapular border.  
The physician said she noted no weakness of the right 
shoulder, and she reported there was full range of motion of 
the shoulder.  With repeated use there was no evidence of 
additional loss of motion or pain, weakness, incoordination 
or fatigability in the right shoulder.  The veteran gave no 
history of loss of motion of the shoulder due to flare-ups.  

The veteran complained of some pain in the thoracic spine 
with lateral flexion at 40 degrees and rotation at 
35 degrees.  The physician said there was no wincing or 
grimacing.  She said with repeated use there was no evidence 
of additional loss of motion or pain, weakness, 
incoordination or fatigability.  There was mild tenderness in 
the area of the inferior buttock on the left, at the level of 
the ischial tuberosity. Both the right and left inguinal 
regions were non-tender anteriorly.  There was no tenderness 
on bony manipulation of the hip and pelvis, and there was no 
evidence of additional loss of motion, pain, weakness, 
incoordination or fatigability with repeated use.  The 
physician said she did not get a history of flare-ups of the 
left buttock wound that limited motion.  The physician said 
there was decreased sensation of the left mid anteriorlateral 
thigh.  She said there was likely femoral cutaneous nerve 
damage from this wound, causing left thigh numbness.  

At the April 2003 VA examination, the physician stated that 
it is at least as likely as not the muscles penetrated by the 
shrapnel that entered in the left buttock were the gluteus 
maximus, gluteus medius, piriformis, obturator internus, 
adductor magnus, hamstrings (semimembranosus, biceps femoris, 
semitendinosus), quadratus femoris, gluteus minimus, superior 
and inferior gemellus, obturator externus, and iliopsoas.  
X-rays showed the retained projectile from that wound located 
anteriorly in the left groin area and measuring 1.3 by 1.3 
cm.  The physician said the residual pain from this wound did 
not affect the veteran's daily activities or employment.  

The physician at the April 2003 VA examination said that the 
round from the wound involving the right scapula and upper 
back was similar to the round lodged in the left inguinal 
area and measured 1 cm by 1 cm.  She said both metallic 
foreign bodies were cylindrical in shape and were not 
shrapnel fragments so much as projectiles.  She said there 
was residual scapular pain with right arm elevation.  She 
also said it was at least as likely as not that the muscles 
penetrated by this round were the teres major, infraspinatus, 
rhomboid major, tarpezius, longissimus thoracis, the 
thoracolumbar fascia, splenius cervicis, spinalis thoracis, 
iliocostalis, semispinalis, multifidus, levatores costarum 
and interspinalis.  The physician said that the main residual 
from the wound was the thoracic pain the veteran had from the 
round lodged in the T5 vertebra.  She said that examination 
did not show any loss of motion, increased pain, weakness, 
incoordination or fatigability with repeated use.  She noted 
that the veteran had identified flare-ups that caused 
additional pain and noted that the veteran's daily activities 
were affected in that the veteran did not swim and avoided 
lifting because of the pain in the thoracic spine.  She said 
the veteran's employment was affected by the pain in that he 
missed work because of it.  

VA range of motion studies in early April 2003 showed active 
flexion of the right shoulder was 170 degrees compared with a 
normal value of 180 degrees.  Remaining right shoulder values 
were normal except active internal rotation was limited to 
60 degrees and passive internal rotation was limited to 
68 degrees compared to normal active and passive internal 
rotation to 90 degrees.  Active flexion of the right hip 
was 115 degrees, and passive flexion was 120 degrees.  Active 
flexion of the left hip was 120 degrees, and passive flexion 
of the left hip was 125 degrees.  The kinesiotherpist 
reported that normal hip flexion is 125 degrees.  The values 
for abduction and extension were normal for both hips.  

A VA bone scan of the region of approximately T8 through the 
upper portion of the sacrum was done in early April 2003.  
The impression was markedly increased activity in the mid-
lumbar spine at approximately L2-3, involving anterior 
elements on the left.  This finding was new since a previous 
whole body bone scan in February 1999 and correlated to the 
area of discomfort reported by the veteran at the time of 
imaging.  The physician who interpreted the study noted that 
the area of reported shrapnel injury at T6 was not included 
in the current examination, which was limited by the 
veteran's discomfort.  The physician noted that this area was 
unremarkable on the previous whole body study.  

At a VA physiatry follow-up in May 2003, the physician stated 
that the veteran had constant mid-dorsal pain and that the 
main difficulty was mostly at night.  The physician said 
Lidocaine patches were worth trying.  Later outpatient 
records show refills of prescriptions for oxycontin and 
oxycodone and note chronic narcotic use for pain control.  In 
February 2004, it was noted that the veteran had been on 
oxycontin 40 mg a day and 40 mg of oxycodone per day for 
about nine months and that the combination controlled his 
pain well.  The veteran said the pain usually interrupted his 
sleep but that he was able to take his medicine and get back 
to sleep.  He was said to be functional with no significant 
side effects.  The veteran reported that his primary pain was 
still thoracic and not much in the pelvic area.  The veteran 
reported that he had talked again with the fee basis 
orthopedic surgeon and there appeared to be no surgical 
options.  The VA physician said that if the veteran started 
accelerating his use of narcotics, he could perhaps be 
considered a candidate for additional evaluation including 
possibly even a morphine pump.  The physician said that at 
that point the veteran did not seem to need that.  He said 
the veteran seemed to be quite functional with his current 
program.  

VA medical records show that in March 2004 the veteran 
reported the onset of low back pain that radiated down his 
right leg to his foot and toes; he also reported numbness in 
the dorsum of the right foot.  It was noted that he had had 
low back pain in the past with radiation down his left leg 
but now was having radiation down his right leg.  He said he 
had had the pain for seven days and did not remember any 
recent trauma or injury.  He also reported that he continued 
to have thoracic back pain.  After examination, the 
impression was radicular right low back pain consistent with 
sciatica.  In May 2004 it was noted that the veteran felt 
that his back pain was under control with pain medications.  

In a note dated in October 2004, the veteran's VA physician 
stated the veteran had suffered muscle damage to his right 
shoulder and left buttock in the Vietnam War as a result of 
missile fire.  The physician stated that he was the veteran's 
internal medicine physician and he had reviewed the record, 
including the veteran's service medical records, the report 
of the April 2003 VA examination, and radiology reports as 
well as a copy of the Rating Schedule related to muscle 
injuries.  He provided his opinion as to the severity of 
wounds to the right shoulder and left buttocks for various 
muscle groups including Muscle Groups I, II, III, XV, XVII, 
XVIII, XIX, and XX.  He said the injuries to each of these 
muscle groups were moderately severe.  

Analysis

The veteran is seeking increased ratings for residuals of 
shell fragment wounds he suffered in Vietnam.  These include 
the injuries associated with the wound involving the right 
scapula and a thoracic vertebra and the injuries associated 
with the round that entered the body in the area of the 
lumbodorsal fascia and left buttock.  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for muscle 
disabilities and the rating criteria for diseases and 
injuries of the spine.  See 62 Fed. Reg. 30235 (1997) (muscle 
injuries), 68 Fed. Reg. 51454 (2003) (the spine), and 69 Fed. 
Reg. 32449 (the spine correction).  According to VAOPGCPREC 
7-2004, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, that rule adopted in Karnas no 
longer applies in determining whether a new statute or 
regulation applies to a pending claim.  

Additionally, the VA General Counsel has determined that 
amended rating criteria may be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; Green v. 
Brown, 10 Vet. App. 111, 117 (1997) (revised schedular 
criteria may not be applied to a claim prior to the effective 
date of amended regulations).  

Rating muscle disabilities

The rating criteria for muscles as well as the provisions of 
38 C.F.R. §§ 4.55, 4.56, which relate to evaluation of muscle 
injuries, were revised effective July 3, 1997.  The revised 
schedule was not promulgated to substantively change the 
criteria for muscle disabilities, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
30,235 (1997).  In that regard, review of 38 C.F.R. § 4.73, 
reveals no changes in the evaluations granted for the 
classifications of disability from muscle injuries (slight, 
moderate, moderately severe, and severe) under any of the 
potentially applicable diagnostic codes.  Regulations for 
combined ratings when there is involvement of multiple muscle 
groups have, however, changed somewhat, and the effects of 
those changes have been considered by the Board.  

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe.  Separate evaluations were 
assigned for the various degrees of disability.  Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projection and size of the missile that 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones resulting in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38 C.F.R. § 4.56 (1996).  

Slight disability of the muscle anticipated a simple muscle 
wound without debridement, infection, or the effects of 
laceration.  The regulation contemplated a history of a wound 
of slight severity or relatively brief treatment and return 
to duty.  A history of healing with good functional results 
without consistent complaints of the cardinal symptoms of 
muscle injury or painful residuals was also contemplated.  
Objective findings of a slight disability included minimal 
scar; slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus; and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(a) (1996).  

Moderate disability of the muscle anticipated a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service for treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly fatigue and fatigue-pain after moderate use.  
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b) (1996).  

A moderately severe disability of the muscles anticipated a 
through-and-through or deep penetrating wound by a small, 
high velocity missile or a large, low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and (if present) 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles compared to a sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).  

A severe muscle disability resulted from a through-and-
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement or prolonged infection, and sloughing 
of soft parts, with intermuscular binding and cicatrisation.  
Service medical records or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the sound side would show positive 
evidence of severe impairment of function.  38 C.F.R. 
§ 4.56(d) (1996).  

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d) (1996).  

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there was a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).  

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed, and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised regulations, effective July 3, 1997, 
38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, reflects that:  (a) An open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2004).  

Moderate disability of a muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2004).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2004).  

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) 
(2004).  

If present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.  


Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group, XVII, effective from January 23, 1969.  

The veteran contends that he should be awarded a 40 percent 
rating for his shell fragment wound to the left buttock, and 
he argues that he has consistently complained of pain, 
fatigue and weakness associated with the wound.  

As indicated by the background section, VA physicians have 
found that the muscle groups penetrated by the shell fragment 
involved in the left buttock wound include Muscle Groups 
XIII, XV, XVI, XVII, and XVIII.  The VA physician who 
reviewed the record in 1995 discussed the trajectory of this 
shell fragment and said that the energy absorption of the 
injury did considerable damage along the course of the 
fragment.  Under either the prior or revised regulations 
pertaining to muscle disabilities, a through and through 
injury, with muscle damage, is always at least a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.72 
(1996); 38 C.F.R. § 4.56 (2004).  

The Board notes that in Myler v. Derwinski, 1 Vet. App. 571 
(1991), the Court found clear and unmistakable error in the 
failure to assign a rating of at least moderate degree where 
there was medical evidence of a through and trough bullet 
wound of Muscle Group XIV.  In that case, which addressed the 
regulations as in effect prior to revision, the Court 
considered both 38 C.F.R. § 4.72, which stated that a through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged, and 
38 C.F.R. § 4.56(b), which stated that a through and through 
wound by a single bullet or small shell or shrapnel fragment 
was to be rated as of at least moderate degree of disability.  
The Board further notes that in Beryl v. Brown, 9 Vet. App. 
377 (1996), where the Court discussed ratings for gunshot 
wounds, it stated that although 38 C.F.R. § 4.72 (now 
38 C.F.R. § 4.56(b)) appeared to require "muscle damage", 
no minimum degree of "muscle damage" was specified, and 
further said that it appeared that once a through and through 
muscle wound was found to contain "muscle damage" at least 
a moderate rating became automatic.  Beryle, 9 Vet. App. At 
385.  The Court in Beryle went on to essentially equate the 
term muscle injury with muscle damage, noting that "little" 
injury was still injury.  Id., at 386.  

According to Diagnostic Code 5313, Muscle Group XIII 
functions in extension of the hip and flexion of the knee, 
Diagnostic Code 5315 indicates that the adductor magnus of 
Muscle Group XV functions in adduction of the hip, and 
Diagnostic Code 5316 indicates that Muscle Group XVI 
functions in flexion of the hip.  Medical records show no 
complaint or objective evidence of impairment of left knee 
function and show only minimal impairment of left hip flexion 
on range of motion testing.  Although the VA physician who 
reviewed the record in October 2004 was of the opinion that 
the wound to Muscle Group XV was moderately severe, he did 
not speak in terms of functional impairment, and without 
more, the Board finds that the preponderance of the evidence 
is against a finding of more than moderate disability of 
Muscle Group XIII, Muscle Group XV or Muscle Group XVI.  

With respect to Muscle Groups XVII and XVIII, it is the 
opinion of the Board that that the disability of each of 
these muscle groups individually qualifies as moderate.  The 
Board acknowledges that the initial requirements of 
moderately severe disability are met in that it was a deep 
penetrating wound with debridement, and the hospitalization 
at the time of the injury, though it included convalescent 
leave, did extend from early May to July 1968.  Further, the 
VA physician who provided an opinion in October 2004 said the 
wounds to Muscle Groups XVII and XVIII were moderately 
severe.  He did not, however, point to functional impairment, 
and although there have been consistent complaints of pain 
and fatigue-pain with particular complaints of burning pain 
in the left buttock over the entire rating period, there have 
not, in the Board's view, been objective findings that would 
warrant a finding of moderately severe disability for the 
muscle groups individually.  Although VA examiners have said 
that the residuals of the wound have not affected the 
veteran's daily activities or employment, it the judgment of 
the Board that the basic nature of the wound clearly supports 
the finding of moderate disability for each muscle group, but 
does not meet, or approximate, the criteria for a finding of 
moderately severe disability of Muscle Group XVII or Muscle 
Group XVIII.  

Having determined the level of disability attributable to 
each muscle group, it is necessary to consider regulations 
concerning combined ratings.  

--Regulations in effect prior to July 3, 1997

Under the regulations as in effect prior to revision, 
38 C.F.R. § 4.55 addressed principles of combined ratings.  
In pertinent part, 38 C.F.R. § 4.55(a) (1996) states that 
muscle injuries in the same anatomical region, such as the 
pelvic girdle and thigh, will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a) (1996).  With 
definite limitation of the arc of motion, the rating for 
injuries to muscles affecting motion within the remaining arc 
may be combined but not to exceed ankylosis at an 
"intermediate" angle.  38 C.F.R. § 4.55 (c) (1996).  With 
disability such as flail joint, ankylosis, faulty union, 
limitation of motion, etc., muscle injuries affecting 
function may be separately rated and combined, always 
reserving the maximum amputation rating for the most severe 
injuries.  38 C.F.R. § 4.55(f) (1996).  

Application of 38 C.F.R. § 4.55(a) (1996) results in rating 
Muscle Groups XIII, XV, XVI, XVII and XVIII together, as 
38 C.F.R. § 4.73 places those muscle groups in the same 
anatomical region, i.e., the pelvic girdle and thigh.  Under 
the Rating Schedule, moderate disability of Muscle Groups 
XIII, XV, XVI, and XVIII warrants a 10 percent rating for 
each.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5315, 
5316, 5318.  Moderate disability of Muscle Group XVII 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5317.  As the veteran's symptoms of burning 
pain and fatigue-pain have arguably been primarily in the 
area of Muscle Group XVII, and examiners have particularly 
noted damage to the gluteus muscles, Muscle Group XVII may be 
regarded as the major muscle group. 

In view of the aggregate impairment in the pelvic girdle and 
thigh region, that is, pain and fatigue-pain on sitting, 
standing and walking, which has reportedly been present but 
to which the veteran has accommodated his activities, the 
Board finds that the aggregate impairment in pelvic girdle 
and thigh region is of such severity as to warrant elevation 
of the rating under Diagnostic Code 5317 for Muscle Group 
XVII from moderate to moderately severe, resulting in a 
40 percent rating for residuals of the shell fragment wound 
to Muscle Groups XIII, XV, XVI, XVII, and XVIII under the 
regulations in effect prior to revision in July 1997.  

Remaining potentially applicable methods of combined ratings 
under the regulations in effect prior to July 1997 include 
38 C.F.R. § 4.55(c) and 38 C.F.R. § 4.55(d) (1996).  The 
language of these subsections is, however, discretionary.  
For example, 38 C.F.R. § 4.55(c) (1996), states that with 
definite limitation of the arc of motion, the rating for 
injuries to muscles affecting motion within the remaining arc 
may be combined but not to exceed ankylosis at an 
"intermediate" angle. 38 C.F.R. § 4.55(c) (1996) (emphasis 
added).  Further, 38 C.F.R. § 4.55(f) (1996) in pertinent 
part, states that with disability such as flail joint, 
ankylosis, faulty union, limitation of motion, etc., muscle 
injuries affecting function at a lower level may be combined, 
always reserving the maximum amputation rating for the most 
severe injuries.  38 C.F.R. § 4.55(f) (1996) (emphasis 
added).  

Diagnostic Codes 5313, 5315, 5316, 5317 and 5318 show that 
Muscle Groups 5313, 5315, 5316, and 5317 all involve motion 
of the hip, while the functions of Muscle Group XVIII include 
stabilization of the hip joint.  The ratings for Muscle Group 
XIII (10 percent), Muscle Group XV (10 percent), Muscle Group 
XVI (10 percent), and Muscle Group XVII (20 percent) combine 
to a 40 percent rating.  See 38 C.F.R. § 4.25.  Although this 
is lower than the 70 percent rating for ankylosis of the hip 
at an intermediate angle (38 C.F.R. § 4.71a, Diagnostic Code 
5250) and is lower than the 90 percent rating for amputation 
of the lower extremity with disarticulation of the thigh and 
loss of extrinsic pelvic girdle muscles (38 C.F.R. § 4.71a, 
Diagnostic Code 5160), it offers no advantage to the veteran, 
and it is further the judgment of the Board that application 
of these provisions is not appropriate.  This is because the 
language of 38 C.F.R. § 4.55(a) is directive as opposed to 
the discretionary "may" of 38 C.F.R. § 4.55(c) and 
38 C.F.R. § 4.55(f).  

--Regulations that became effective July 3, 1997

The Board will also consider the combined rating for Muscle 
Groups XIII, XV, XVI, XVII, and XVIII that may be assigned 
under the regulatory revisions that became effective July 3, 
1997.  

The revised regulations include a new 38 C.F.R. § 4.55, 
pertaining to principles of combined ratings for muscle 
injuries.  Among the revisions to 38 C.F.R. § 4.55 is a new 
38 C.F.R. § 4.55(e), which states that for compensable muscle 
group injuries that are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2004).  The provisions of 
38 C.F.R. § 4.55(e) (2004) are not applicable in this case 
because, as noted above, the respective diagnostic codes 
indicate that Muscle Groups XIII, XV, XVI, XVII, and XVIII 
all affect the hip joint.  

The only subsection of the revised 38 C.F.R. § 4.55 that 
applies to the muscle injuries in the anatomical region of 
the pelvic girdle and thigh is the new 38 C.F.R. § 4.55(d), 
which states the combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d) (2004).  Unfavorable ankylosis of the hip 
joint is rated as 90 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  

In view of the foregoing, under the regulations in effect as 
of July 3, 1997, the combined ratings table at 38 C.F.R. 
§ 4.25 must be used to determine the combined rating for 
Muscle Groups XIII, XV, XVI, XVII, and XVIII.  As discussed 
earlier, the Board has found moderate disability of each of 
the muscle groups, and such disability would warrant a 
10 percent rating for Muscle Groups XIII, XV, XVI, and XVIII.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5313, 5315, 5316, and 
5318.  Moderate disability of Muscle Group XVII warrants a 
20 percent rating.  The combined rating for these five muscle 
groups is 50 percent effective from July 3, 1997.  38 C.F.R. 
§ 4.25.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. 
§ 4.40 pertaining to functional loss due to pain and 
38 C.F.R. § 4.45 pertaining to functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
evaluation of muscle injuries is not, however, predicated 
only on limitation of motion, and the cardinal signs of 
disability that are considered in evaluating muscle injuries 
incorporate all of the functional limitations that may 
result.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(provisions of 38 C.F.R. § 4.40 and§ 4.45 need not be 
separately considered unless rating criteria are predicated 
only on limitation of motion).  Accordingly, the Board does 
not believe that 38 C.F.R. § 4.40 and § 4.45 are applicable 
in this case because the criteria for evaluation of muscle 
disabilities encompass these DeLuca factors.  

In summary, for residuals of a shell fragment wound of the 
left buttock area, previously described as the lumbodorsal 
fascia with involvement of the mesial superior aspect of the 
left buttock, the evidence supports a 40 percent rating for 
the period from January 23, 1969, to July 2, 1997, under the 
rating criteria then in effect.  Based on application of the 
revised regulations, the evidence supports a rating of 
50 percent for residuals of a shell fragment wound of the 
left buttock area, previously described as lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, effective July 3, 1997.  

Esteban considerations

In accordance with the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), a veteran is entitled to separate 
disability ratings if symptomatology associated with a 
service-connected disability is distinct and separate.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2004).  

Review of the record shows that residuals of the shell 
fragment wound of the left buttock area also include meralgia 
paresthetica involving the left thigh.  Meralgia paresthetica 
is a disease marked by paresthesia, pain and numbness in the 
outer surface of the thigh, in the region supplied by the 
lateral femoral cutaneous nerve, due to entrapment of the 
nerve at the inguinal ligament.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1014 (28th ed. 1994).  

In this regard, the Board observes that at the June 1999 VA 
examination, the veteran complained of numbness in the left 
mid anterior thigh and said that at times he would get 
numbness in the left posterior thigh.  On examination, the 
physician identified an area of numbness in the mid anterior 
left thigh measuring a few centimeters.  The physician said 
that in her opinion the area of numbness in the left anterior 
thigh was most likely secondary to meralgia paresthetica.  
While at a VA outpatient clinic in May 2001, the veteran 
complained of radiating low back pain and reported he had 
paresthesia and numbness of the outer side of the left thigh.  
A CT study of the lumbar spine in May 2001 showed no evidence 
of acute disc herniation or left-sided nerve root 
impingement.  

VA outpatient records further show that in September 2002 
there was numbness on the anteriolateral left thigh, which 
the physician said was consistent with meralgia paresthetica.  
In March 2003, the veteran said his left leg was without 
sensation to heat or cold.  At the April 2003 VA examination, 
the veteran reported some numbness in the left lateral thigh 
area from the time of the left buttock injury in 1968.  He 
said it was initially 2 cm in circumference, but the whole 
left lateral thigh was now numb.  The examining physician 
noted that she agreed with a VA staff orthopedist who had 
indicated he felt this was meralgia paraesthetica.  On 
examination, the physician said there was decreased sensation 
of the left mid anteriorlateral thigh.  She said there was 
likely femoral cutaneous nerve damage from the wound of the 
left buttock area, causing left thigh numbness.  

The veteran has been diagnosed as having meralgia 
paresthetica, and it has been identified as a residual of the 
shell fragment wound of the left buttock area.  The symptoms 
of paresthesia and numbness of the left thigh are separate 
and distinct from symptoms associated with the injuries of 
Muscle Groups XIII, XV, XVI, XVII and XVIII.  Accordingly, a 
separate evaluation for these residuals is warranted.

Paralysis of the external cutaneous nerve of the thigh is 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8529.  Severe 
to complete paralysis warrants a 10 percent rating, and mild 
to moderate paralysis warrants a noncompensable rating. 38 
C.F.R. § 4.124a, Diagnostic Code 8529 (2004).  According to 
38 C.F.R. § 4.124a, the term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the regulation provides that 
the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a. 

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a compensable rating 
for the veteran's meralgia paresthetica.  The medical 
evidence outlined above shows that the veteran's disability 
picture consists almost entirely of paresthesia and numbness, 
without other symptoms.  As the symptoms are wholly sensory, 
the Board cannot conclude that the veteran's disability is 
equivalent to more than mild or moderate paralysis.  
Accordingly, no more than a noncompensable rating may be 
assigned.  

Muscle injury associated with shell fragment lodged in T-5 
(formerly described as T-6)

The veteran is seeking a rating in excess of 10 percent for 
muscle injury associated with the shell fragment lodged in T5 
(formerly described as T6).  The veteran's appeal arises from 
his disagreement with the RO's assignment of an initial 
10 percent rating effective from June 5, 1995, based on 
moderate disability of Muscle Group XX.  



Disability of each muscle group

As was outlined in the background section, the shell fragment 
entry point was over the right scapula, which was fractured.  
A separate noncompensable rating has been assigned for 
residuals of the fracture, and that rating is not at issue.  
The claim related to the rating for injuries of muscles of 
the shoulder girdle and arm is addressed in the remand that 
follows this decision.  

Service medical records show that the wound was debrided at 
an evacuation hospital on the date of the injury in May 1968.  
There was delayed primary closure of the wounds 12 days 
later.  Hospitalization, including convalescent leave, 
extended into July 1968 when the veteran was returned to 
duty.  The record indicates that the veteran voiced 
complaints of symptoms in the area of the right scapula when 
he was before the RO rating board in 1970.  Later records, 
including VA outpatient records in the late 1980s and reports 
of the VA examinations in 1999 and 2003, show continuing 
complaints of pain in the thoracic spine area, with increased 
pain in recent years.  

The shell fragment caused the equivalent of a through and 
trough injury to those muscle groups through which it passed 
as it traveled from the right scapula to T5, where it is now 
lodged.  The medical evidence indicates that in the 
anatomical area of the torso near the thoracic spine the 
projectile went through Muscle Groups XX and XIII.  Given the 
VA physician's statement that there would be considerable 
damage over the course traveled by the fragment, each muscle 
group suffered at least a moderate injury.  See 38 C.F.R. 
§ 4.72 (1996); 38 C.F.R. § 4.56 (2004) (a through and through 
injury, with muscle damage, is always at least a moderate 
injury for each group of muscles damaged); Beryl v. Brown, 9 
Vet. App. 377 (1996); Myler v. Derwinski, 1 Vet. App. 571 
(1991).  

Muscle Group XXIII includes lateral vertebral muscles and 
anterior vertebral muscles, which the physician at the June 
1999 and April 2003 VA examination identified as having been 
penetrated by the shell fragment.  The functions of the 
muscles of Muscle Group XXIII include being fixators for 
shoulder movements.  38 C.F.R. § 4.73, Diagnostic Code 5323.  
There is no indication in the record that examination has 
shown or that the veteran has complained of impairment of 
depression or swinging the arm or with stability of the 
shoulder, thereby, in the Board's view, precluding the 
finding of more than moderate disability of Muscle Group 
XXIII.  

The record shows injury of multiple sacrospinalis muscles, 
which are in Muscle Group XX.  The Board finds that the 
disability of this muscle group qualifies as moderately 
severe.  The initial requirement of a deep penetrating wound 
with debridement has been met.  Although the hospitalization 
at the time of the injury included convalescent leave, it did 
extend from early May to July 1968, which is significant.  

Diagnostic Code 5320 describes the function of the spinal 
muscles of Muscle Group XX as postural support of the body 
and extension and lateral movements of the spine.  Tenderness 
has been shown over the mid-thoracic spine, and the veteran 
complains of a constant ache at the mid-thoracic spine level.  
It was the opinion of the VA physician who reviewed the 
record in October 2004 that the wound to Muscle Group XX was 
moderately severe, and the Board finds that the constant pain 
exacerbated by activity and the fatigability and weakness 
associated with bending and lifting are consistent with 
moderately severe disability of Muscle Group XX.  

The evidence, does not, however, support a fining of severe 
disability of Muscle Group XX.  Although there was 
debridement and delayed primary closure of the wound, the 
service medical records do not document extensive debridement 
or prolonged infection and sloughing of soft parts or 
intermuscular binding and cicatrisation characteristic of the 
an injury resulting in severe disability as described in 
38 C.F.R. § 4.56(d) (1996) or 38 C.F.R. § 4.56(d)(4) (2004).  
The Board acknowledges that the veteran has been treated 
extensively for thoracic pain and has considered that in 
deciding that the injury is moderately severe.  The Board 
notes arguable impairment of thoracic spine function in that 
the veteran has complained of thoracic pain with lateral 
flexion and rotation.  A separate rating pertaining to 
thoracic spine motion has, however, been assigned.  Such 
motion impairment should not therefore be considered in the 
evaluation of muscle disability as to do so result in 
prohibited pyramiding.  See 38 C.F.R. § 4.14.  Palpation has 
not shown loss of deep fascia or muscle substance, nor have 
the affected muscles in Muscle Group XX been shown to be soft 
or flabby.  On consideration of the entire body of evidence, 
the Board does not find that the Muscle Group XX disability 
more closely approximates the criteria for severe disability.  
The same result obtains under either the prior or revised 
rating criteria.  

Combined ratings

Having determined the level of disability attributable to 
each muscle group, it is necessary to consider regulations 
concerning combined ratings for muscle disabilities.  

As was discussed above, the Board has determined that the 
shell fragment lodged in T5 caused through and through 
injuries of Muscle Groups XX and XXIII.  The Board has 
further explained the basis for its findings that the 
injuries produced moderately severe disability of Muscle 
Group XX and moderate disability of Muscle Group XXIII.  The 
remaining question is what should the combined rating be for 
those two muscle groups, which are in the anatomical region 
designated as the torso and neck.  See 38 C.F.R. §§ 4.55, 
4.73.  

--Regulations in effect prior to July 3, 1997

The only part of the prior regulation on combined ratings for 
muscle injuries that is pertinent to the combined rating for 
Muscle Groups XX and XXIII is 38 C.F.R. § 4.55(a) (1996), 
which states that muscle injuries in the same anatomical 
region will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1996).  The remaining 
subsections of the regulation address situations involving 
limitation of motion and other impairments not shown relative 
to Muscle Groups XX and XXIII.  (Note that limitation of 
motion of the thoracic spine is separately rated and is the 
subject of a separate increased rating claim discussed later 
in this decision.) 

As was discussed earlier, the Board has found that the shell 
fragment injury resulted in moderately severe disability of 
Muscle Group XX and moderate disability of Muscle Group 
XXIII.  Under the Rating Schedule, moderately severe 
disability of Muscle Group XX in the cervical and dorsal 
region warrants a 20 percent rating, and moderate disability 
of Muscle Group XXIII warrants a 10 percent rating.  
38 C.F.R. § 4.73, Diagnostic Codes 5320, 5323.  The record 
shows that the veteran experiences significant pain in the 
region of T5 where the shell fragment is lodged.  Muscle 
Group XX qualifies as the major group because the affected 
muscles in that group are closest to T5.  As the pain is not 
primarily dependent on motion of the thoracic spine, the 
Board finds that the aggregate impairment associated with 
these muscle injuries justifies elevating the rating for 
Muscle Group XX to severe from moderately severe.  This 
results in a combined rating of 40 percent for muscle injury 
associated with the shell fragment lodged in T5 under the 
regulations in effect prior to July 3, 1997.  

--Regulations that became effective July 3, 1997

The Board will also consider the combined rating for Muscle 
Groups XX and XXIII that may be assigned under the regulatory 
revisions that became effective July 3, 1997.  

Among the revisions to 38 C.F.R. § 4.55 is a new 38 C.F.R. 
§ 4.55(e), which states that for compensable muscle group 
injuries that are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2004).  Muscle Group XX functions in 
postural support of the body and in extension and lateral 
movements of the spine while functions of Muscle Group XXIII 
include fixation of shoulder movements.  38 C.F.R. § 4.73, 
Diagnostic Codes 5320 and 5323.  Based on the functions of 
the muscle groups outlined in the respective diagnostic 
codes, it can fairly be concluded that the injuries to Muscle 
Group XX and Muscle Group XXIII, while in the same anatomical 
region, do not act on the same joint.  The concentration of 
pain in the region of Muscle Group XX, i.e., in the immediate 
area of T5, indicates that it is the more severely injured 
muscle group.  Increasing the rating for that Muscle Group by 
one level and using that rating for the combined evaluation 
results in a 40 percent combined rating because Diagnostic 
Code 5320 prescribes a 20 percent rating for moderately 
severe disability of Muscle Group XX and a 40 percent rating 
for severe disability for that muscle group.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5320.  

Here, as with the evaluation of muscle injury in the left 
buttock area, the Board has not considered functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 because the cardinal signs of 
disability that are considered in evaluating muscle injuries 
incorporate all of the functional limitations that may 
result.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(provisions of 38 C.F.R. § 4.40 and § 4.45 need not be 
separately considered unless rating criteria are predicated 
only on limitation of motion).  

In summary, with respect to muscle injuries associated with 
the fragment lodged in T5, application of the regulations in 
effect prior to July 3, 1997, or those that became effective 
July 3, 1997, results in a 40 percent combined rating for 
Muscle Groups XX and XIII.  

The veteran appealed from an initial rating, and in 
compliance with Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has reviewed the record with consideration of the 
possibility of staged ratings during the appeal period from 
the effective date of the initial 10 percent rating in June 
1995.  The Board acknowledges that the veteran's complaints 
and medication levels indicate that during the appeal period 
the pain associated with the shell fragment in T5 increased 
in severity.  Most recently, this has been shown to be under 
control, and it is the judgment of the Board that the 
40 percent rating fairly compensates the veteran for this 
aspect of his shell fragment wound residuals throughout the 
rating period.  Further, on review of the record, the Board 
concludes there are no other codes or rating consideration 
that would allow the assignment of a rating in excess of 
40 percent for muscle injury associated with the fragment 
lodged in T5 at any time during the appeal period.  

Entitlement to an evaluation in excess of 20 percent for loss 
of motion of the thoracic spine due to a shell fragment 
lodged in T-5 (formerly described as T-6)

In its May 2000 rating decision the RO assigned a separate 
10 percent evaluation under Diagnostic Code 5291 for 
limitation of motion of the dorsal spine, and in its February 
2004 rating decision, the RO implemented the grant of an 
additional 10 percent evaluation for fracture of T-5 with 
demonstrable deformity of the vertebral body by including the 
additional 10 percent evaluation with the 10 percent 
evaluation for loss of motion of the thoracic spine that had 
been previously assigned under Diagnostic Code 5291.  The RO 
designated the combined 20 percent rating under Diagnostic 
Code 5285-5235, effective June 5, 1995.  The issue now before 
the Board is entitlement to an evaluation in excess of 
20 percent for loss of motion of the thoracic spine due to a 
shell fragment lodged in T-5 (formerly described as T-6).  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
September 23, 2002.  That change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective September 26, 2003.  68 Fed. Reg. 51,454 
(2003).  This change amended all of the diagnostic codes used 
to evaluate disabilities of the spine, re-numbered the 
diagnostic codes, and implemented a new General Rating 
Formula to apply to all of the renumbered codes.  

The RO notified the veteran of the September 2002 and 
September 2003 changes by way of its SSOC issued in March 
2004.  The RO considered the changes in regulations in re-
adjudicating the veteran's claim, as noted in its March 2004 
SSOC.  

Under the rating criteria in effect prior to September 2002, 
slight limitation of motion of the dorsal (thoracic) segment 
of the spine warranted a zero percent evaluation; moderate or 
severe limitation of motion warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2001).  
Prior to revision, Diagnostic Code 5285 provided that where a 
veteran has residuals of a vertebra fracture, but there is no 
spinal cord involvement, he is not bedridden, and does not 
require long leg braces or a neck brace, the disability is 
evaluated in accordance with the criteria provided in the 
regulations with respect to limitation of motion of the spine 
or muscle spasm, adding a 10 percent rating for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2001).  

The RO appears to have granted the 10 percent evaluation 
under Diagnostic Code 5291 on the theory that painful motion 
of the dorsal spine in this case represented a compensable 
limitation of motion despite the absence of an indication of 
actual measurable limitation of that segment of the spine.  
See DeLuca v. Brow, 8 Vet. App. 202, 206 (1995) (evaluation 
of a disability based on limitation of motion must consider 
any additional functional loss by virtue of factors including 
painful motion among others as described in 38 C.F.R. § 4.40 
and § 4.45).  The 20 percent rating was obtained by assigning 
the 10 percent for painful motion under Diagnostic Code 5291 
and 10 percent for fracture deformity of T-5, applying 
Diagnostic Code 5285.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5291 (2001).  

Review of the record shows that examiners have generally 
found no limitation of motion of the back including the 
thoracic spine area.  For example, in reporting a March 1995 
examination, a private physician noted that the veteran 
exhibited no substantial loss of range of motion or acute 
impairment, but did complain of fatigue, weakness and pain 
after moderate use of affected muscles.  At the June 1999 VA 
examination, there was mild tenderness on percussion of the 
entire thoracic spine with no localized tenderness, and on 
active range of motion there was no objective evidence of 
pain, such as wincing, etc.  Goniometric measurements in July 
1999 showed normal active and passive range of motion of the 
lumbar spine, except active extension was to 34 degrees, and 
the examiner reported normal extension as 35 degrees.  At the 
VA fee-basis consultation with an orthopedic surgeon in March 
2003, there was full range of motion of the back, with 
tenderness to palpation at about T5 and T6.  At the April 
2003 VA examination, the veteran complained of some pain in 
the thoracic spine with lateral flexion at 40 degrees and 
rotation at 35 degrees.  The physician said with repeated use 
there was no evidence of additional loss of motion or pain, 
weakness, incoordination or fatigability.  

Based on the medical evidence, the Board finds no basis for a 
rating in excess of 20 percent for the disability under 
consideration under the rating criteria in effect prior to 
September 2002.  In this regard, the Board emphasizes that it 
has carefully considered the evidence of the veteran's 
continuing and severe pain in the thoracic area and weakness 
and fatigability on use in its evaluation of muscle injury 
associated with the shell fragment lodged in T5.  As to a 
rating based on limitation of motion alone, there is no 
showing of appreciable limitation of motion, and no evidence 
of additional loss of motion on repeated use.  

The Board has also considered other diagnostic codes for 
possible application.  Prior to the regulatory changes noted 
above, a 20 percent rating could be assigned for favorable 
ankylosis of the dorsal spine, and unfavorable ankylosis of 
the dorsal spine warranted a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2001).  In addition, available 
ratings for moderate to pronounced disability from IVDS 
ranged from 20 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Neither of these codes is applicable here because 
there has been no showing of either ankylosis or IVDS related 
to the veteran's thoracic spine.  Further, there is no basis 
for a higher rating under Diagnostic Code 5285 as in effect 
prior to revision because the residuals of the fracture of T-
5 have not been shown to include cord involvement, nor has 
there been abnormal mobility requiring neck brace (jury 
mast), the latter of which would warrant a 60 percent rating.  
See38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  

Effective September 23, 2002, the regulations were amended to 
change the rating criteria for Diagnostic Code 5293, IVDS, 
expanding them to base ratings on incapacitating episodes.  
The evidence does not show, nor does the veteran contend, 
that he suffers from IVDS in the thoracic spine area.   
Accordingly, the September 23, 2002, changes to the 
regulation do not affect the evaluation in question.  

As noted above, the rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective September 26, 2003.  This was a major change that 
amended and renumbered all of the diagnostic codes used to 
evaluate all disabilities of the spine under one set of 
criteria called the General Rating Formula for Diseases and 
Injuries of the Spine.  The new diagnostic codes are numbered 
5235 to 5243.  An option is now available to rate IVDS, new 
Diagnostic Code 5243, either under the General Rating Formula 
or under the retained expanded criteria for IVDS based on 
incapacitating episodes.

As it concerns the veteran, the new General Rating Formula 
has the effect of eliminating separate evaluation criteria 
for cervical, dorsal, and lumbar areas of the spine, and of 
including the 10 percent evaluation for demonstrable 
deformity of a vertebral body in the 10 percent criteria of 
the General Rating Formula.  

Under the new criteria (except when Diagnostic Code 5243 is 
optionally evaluated using the formula for rating IVDS based 
on incapacitating episodes):  

A 10 percent evaluation will be assigned where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized  tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the  height.

A 20 percent evaluation will be assigned where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or, muscle spasm or guarding is severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation will be assigned where there is 
forward flexion of the cervical spine of 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned where there is 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a (2004).

In addition, six notes give additional guidance for applying 
the new rating formula:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. 

38 C.F.R. § 4.71a (2004).

As note 2 suggests, a new Plate V provides a pictorial of the 
normal range of motion for the thoracolumbar spine.  See Id.

In evaluating the veteran's disability in light of the new 
criteria, the Board finds that there is no basis for a rating 
in excess of the currently assigned 20 percent rating.  
Again, the veteran's current 20 percent rating is derived by 
applying 10 percent for painful motion under Diagnostic Code 
5291 with the added 10 percent for the deformed vertebral 
body at T-5.  The only applicable criteria on which a rating 
in excess of 20 percent could assigned under the new rating 
scheme would be a showing of forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, either of which 
would warrant a 40 percent rating.  Neither of the criteria 
has been met because, as noted earlier, there has been 
essentially full motion of the lumbodorsal spine (on one 
occasion and examiner noted extension to 34 degrees where 
normal extension was to 35 degrees) and there has been no 
indication whatever of the presence of ankylosis of the 
thoracolumbar spine.  It should also be pointed out that the 
new criteria indicate that the ratings are assignable based 
on the specified criteria with or without symptoms such as 
pain, stiffness or aching in the affected area of the spine.  
Therefore, given the evidence described above, the revised 
criteria do not provide a basis for awarding the veteran a 
rating greater than the 20 percent ratings currently 
assigned.  

For the reasons stated, the Board finds that preponderance of 
the evidence is against the award of a rating in excess of 
20 percent for loss of motion of the thoracic spine due to a 
shell fragment lodged in T-5 (formerly described as T-6) at 
any time during the rating period.  


ORDER

A 40 percent rating for residuals of a shell fragment wound 
of the left buttock area involving Muscle Groups XIII, XV, 
XVI, XVII, and XVIII is granted from January 23, 1969, to 
July 2, 1997, subject to controlling regulations governing 
the payment of monetary benefits.  

A 50 percent rating for residuals of a shell fragment wound 
of the left buttock area involving Muscle Groups XIII, XV, 
XVI, XVII, and XVIII is granted from July 3, 1997, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A separate noncompensable rating for meralgia paresthetica of 
the left thigh is granted.  

A 40 percent rating for muscle injury involving Muscle Groups 
XX and XXIII associated with a shell fragment lodged in T-5 
(formerly described as T-6) is granted subject to controlling 
regulations governing the payment of monetary benefits.  

An evaluation in excess of 20 percent for loss of motion of 
the thoracic spine due to a shell fragment lodged in T-5 
(formerly described as T-6) is denied.  


REMAND

As noted on the title page, the issues on appeal include 
entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound of the right scapula, 
effective from November 1, 1994.  The 40 percent rating has 
been based on muscle injuries involving Muscle Groups I, II 
and IV.  

In November 2004, the veteran's attorney submitted an October 
2004 letter from the veteran's VA primary care physician, and 
did not include a waiver of RO review of the evidence.  In 
the letter, the physician stated that he had reviewed the 
record, including the veteran's service medical records, the 
report of the April 2003 VA examination, and radiology 
reports as well as a copy of the Rating Schedule related to 
muscle injuries.  As it pertains to the right shoulder area, 
the physician said it was his opinion that the injuries to 
Muscle Groups I, II and III were moderately severe.  This 
physician did not mention Muscle Group IV, and no other 
physician has identified Muscle Group III as having been 
involved in the shell fragment wound of the right shoulder 
area.  Whether Muscle Group III or IV or both was involved in 
the shell fragment wound of the right shoulder area is 
important to the claim and requires resolution.  

In view of the foregoing, the Board will therefore request 
that the record be reviewed by the VA examiner who conducted 
the April 2003 VA examination and by the veteran's VA 
treating physician and that they be requested to arrive at a 
consensus as to the muscles of the right shoulder area that 
were involved.  They should be requested to provide an 
explanation for their opinion.  If deemed necessary by the 
physicians, arrangements should be made for an additional VA 
examination of the veteran.  

In its August 2003 decision, the Board granted an additional 
10 percent evaluation based on finding the shell fragment 
lodged in T-5 fracture that vertebra and resulted in 
demonstrable deformity of the vertebral body.  In its 
February 2004 rating decision, the RO implemented the grant 
of the additional 10 percent evaluation for fracture of T-5 
with demonstrable deformity of the vertebral body by 
including the additional 10 percent evaluation with the 
10 percent evaluation for loss of motion of the thoracic 
spine that had been previously assigned under Diagnostic Code 
5291.  (In a rating decision dated in May 2000, the RO had 
granted the 10 percent rating under Diagnostic Code, 
effective from June 5, 1995.  The veteran did not disagree 
with the June 5, 1995 effective date for the loss of motion 
rating.)  In June 2004, the veteran's representative re-
submitted an October 2003 letter from the veteran.  In that 
letter the veteran argued specifically that the rating based 
on fracture of T-5 should be effective January 23, 1969, not 
June 5, 1995, because the medical evidence shows the fracture 
occurred when the projectile embedded itself in the vertebra, 
not the date technology improved enough to detect the 
fracture.  The Board construes the veteran's statement as a 
notice of disagreement with the June 54, 1995, effective date 
for the additional 10 percent evaluation for fracture of T-5 
with demonstrable deformity of the vertebral body.  The RO 
has not addressed that issue in a statement of the case. The 
Board will, therefore, request that the veteran be provided 
with a statement of the case for that claim.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers from which he has received 
treatment or evaluation for his claimed 
disabilities from May 2004 to the 
present.  With authorization from the 
veteran, the AMC should attempt to obtain 
and associate with the claims filed 
identified records that have not been 
secured previously.  

The AMC should request that the veteran 
submit all evidence in his possession, 
not previously submitted, that pertains 
to residuals of the shell fragment wound 
related to his right shoulder area and 
evidence that pertains the effective date 
for an additional 10 percent rating for 
fracture of T-5 with demonstrable 
deformity of the vertebral body.  

2.  The AMC should arrange for review of 
the record by the veteran's VA treating 
physician who prepared the October 2004 
letter and by the VA physician who 
conducted the April 2003 VA examination.  
The physicians should be requested to 
arrive at a consensus as to which muscles 
of the right shoulder area were involved 
in the May 1968 shell fragment wound 
wherein the projectile entered over the 
right scapula area and lodged in T-5.  In 
particular, they should be requested to 
identify which muscle groups of the 
anatomical area of the shoulder girdle 
and arm were involved and to resolve the 
conflict in their previous opinions 
wherein the VA physician who conducted 
the April 2003 examination identified 
Muscle Groups I, II and IV while the VA 
treating physician in his October 2004 
letter identified Muscle Groups I, II and 
III.  The physicians should be provided a 
copy of 38 C.F.R. § 4.73 in its entirety, 
including portion pertaining to the 
muscle groups in the anatomical area of 
the shoulder girdle and arm.  

The physicians should be requested to 
arrive at a consensus as to the muscles 
of the right shoulder area that were 
involved.  They should be requested to 
provide an explanation for their opinion.  

The physicians should state whether an 
additional clinical examination of the 
veteran is required to formulate the 
requested opinion.  

The claims file must be provided to the 
physicians and that it was available for 
review should be noted in the report of 
the physicians.  Further, the AMC must 
provide the physicians with a copy of 
38 C.F.R. § 4.73 (2004) in its entirety 
so that they are informed of which 
muscles are included in each of the 
numbered muscle groups for VA rating 
purposes.  

If the VA physicians state that clinical 
examination is necessary, the AMC should 
arrange for a VA examination of the 
veteran.  The examiner should be 
requested to review the entire record and 
based on the review of the record and 
clinical examination results identify all 
muscle groups in the anatomical area of 
the shoulder girdle and arm that were 
involved in the shell fragment wound in 
which the projectile entered over the 
area of the right scapula.  The physician 
should describe symptoms associated with 
each muscle group involved.  The claims 
file must be provided to the physician 
and that it was available for review 
should be noted in the examination 
report.  Further, the AMC must provide 
the physician with a copy of 38 C.F.R. 
§ 4.73 (2004) in its entirety so that the 
physician is informed of which muscles 
are included in each of the numbered 
muscle groups for VA rating purposes.  

3.  Thereafter, after completion of any 
other development required based on the 
state of the record at that time, the AMC 
should readjudicate entitlement to an 
evaluation in excess of 40 percent for 
residuals of a shell fragment wound of 
the right scapula, effective from 
November 1, 1994.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the RO its last supplemental 
statement of the case in June 2004.  The 
veteran and his attorney should be 
provided an appropriate opportunity to 
respond.  

If evidence has been received pertaining 
to the effective date for an additional 
10 percent evaluation for fracture of T-5 
with demonstrable deformity of the 
vertebral body, the AMC should 
readjudicate the effective date matter.  
If the claim remains denied or if no 
additional evidence is received, the AMC 
should issue a statement of the case on 
the issue of entitlement to an effective 
date prior to June 5, 1995, for an 
additional 10 percent evaluation for 
fracture of T-5 with demonstrable 
deformity of the vertebral body.  The AMC 
should notify the veteran and his 
attorney of the action required of the 
veteran to perfect his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



